              Case 1:20-cv-03274-VM Document 67 Filed 03/25/21 Page 1 of 2

                                                                            445 Park Avenue, Suite 700
                                                                            New York, NY 10022-8634 U.S.A.
                                                                            (646) 746-2000
                                                                            Fax (646) 746-2001

                                                                            www.btlaw.com




Robert J. Boller
Partner
(646) 746-2020
robert.boller@btlaw.com

                                                                                      March 25, 2021

VIA ECF

Honorable Victor Marrero, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007
          Re:       KDH Consulting Group LLC v. Iterative Capital Mgm’t L.P. et al, 20-3274 (VM)
Judge Marrero:
       This firm represents the Defendants in the above-referenced litigation. We write in
response to the letter filed by Plaintiff yesterday, March 24, seeking permission to move by Order
to Show Cause for a mandatory injunction requiring distribution of KDH’s pro rata share of
Partnership assets. For the reasons laid out below, Defendants respectfully submit that Plaintiff’s
request should be denied.
        First, there is nothing improper about Defendants withholding Plaintiffs’ in-kind
distribution. On the contrary, the Limited Partnership Agreement (“LPA”) [Dkt. 27, Ex. B]
required Defendants to allocate the costs of defending this litigation to KDH itself. Specifically,
Section 3.5(c) of the LPA (reproduced in relevant part at Exhibit A hereto) provides that
Partnership expenses incurred “on behalf of, or by reason of particular circumstances applicable
to” an individual limited partner will be allocated to—and deducted from—that limited partner’s
individual capital account, rather than being borne ratably by the other partners.
         Additionally, Section 3.6 of the LPA gives the General Partner the right to create reserves
against limited partners’ capital accounts to cover contingent liabilities or probable losses (see Ex.
A) and Section 5.5(b)(vii) (reproduced in relevant part at Exhibit B hereto) provides that any
capital account distributions due upon withdrawal are subject to setoff and holdback against capital
account expense allocations and contingency reserves. Defendants were, and remain, well within
their rights to withhold KDH’s distribution in accordance with the terms of the LPA.
         Second, any dispute between the parties regarding Defendants’ withholding of KDH’s
distribution can only be heard in the Delaware Chancery Court. As the Court previously ruled, the
forum-selection clause in Section 8.5 of the LPA requires that state law claims arising under the
LPA be litigated in the Delaware Chancery Court. [Dkt. 37, 18-27.] That conclusion applies
equally here. If KDH wants to challenge Defendants’ invocation of their expense allocation and
setoff rights, it must do so in Delaware.
        Third, KDH cannot meet the standard for an injunction, which would require a showing
of “(1) irreparable harm, and (2) either (a) a likelihood of success on the merits or (b) sufficiently
serious questions going to the merits to make them a fair ground for litigation and a balance of
          Case 1:20-cv-03274-VM Document 67 Filed 03/25/21 Page 2 of 2


Hon. Victor Marrero, U.S.D.J.
KDH Consulting Group LLC v. Iterative Capital Mgm’t L.P. et al, 20-3274 (VM)
March 25, 2021
Page 2

hardships tipping decidedly in the movant’s favor.” MyWebGrocer, LLC v. Hometown Info, Inc.,
375 F.3d 190, 192 (2d Cir. 2004) (internal quotation marks omitted).
        As with its prior request for preliminary injunction, which was denied, the harm alleged
by KDH here is purely economic. And once again, Plaintiff has shown no urgency whatsoever.
As the documents demonstrate and KDH freely admits, Defendants advised Plaintiff in writing
over 10 months ago that its capital account distribution was being withheld in accordance with
the LPA. KDH has only recently raised an issue regarding that withholding. But Plaintiff cannot
justify a demand for emergency relief now to resolve an issue it has known about for close to a
year.
        For all of the foregoing reasons, Defendants respectfully submit that Plaintiff’s request
for leave to seek another mandatory injunction should be denied.

                                                      Sincerely,



                                                      Robert J. Boller

cc: Rika Khurdayan, Esq.
